DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Applicant’s response filed on 10/06/2021 has been considered by the Examiner. Claims 1, 6, and 10 have been amended, and claims 2-4, 12, and 22 are canceled. Applicant’s amendments in claim 10 has obviated the previously filed claim objection. Claims 1, 5-11, and 13-21 are allowed. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment was given by Frank J. Miskiel in a telephone interview on 2/25/2021:
1.	 (Currently Amended) A thermal therapy system, comprising:
a joint conforming wrap including a skin contacting surface;

a second chamber proximate the skin contacting surface; and 
a plurality of wrap thermoelectric modules positioned within the second chamber, the wrap thermoelectric modules each independently configured to cool and heat and form controllable thermoelectric module zones, the wrap thermoelectric modules having 
a front side and 
a back side, 
the front side of the plurality of thermoelectric modules being in direct thermal contact with the skin contacting surface; and 
the one or more inflatable members being disposed to compress the second chamber and thereby press the skin contacting surface against a patient’s skin upon inflation of the one or more inflatable members, 
for provision of thermal therapy from the front side of the wrap thermoelectric modules to the patient’s skin through the skin contacting surface;
a power supply module for supplying power to said joint conforming wrap;
a cable operably coupling the wrap and the power supply module;
a fluid circulation pump operably controlled by a controller to pump a thermal fluid through the second chamber to remove heat from the back side of the plurality of thermoelectric modules when the thermoelectric modules provide cooling to the skin;
one or more temperature sensors positioned in the second chamber adapted to provide feedback to the controller; and 

Response to Amendment
The affidavit filed on 10/06/2021 under 37 CFR 1.131(a) is sufficient to overcome the Parish and Levinson reference(s).
      Allowable Subject Matter
Claims 1, 5-11, and 13-21 are allowed. 
Parish or any other prior art fails to teach a thermal therapy system comprising a first chamber and a second chamber, wherein the first chamber houses one or more inflatable members and is configured to compress the second chamber which includes a plurality of wrap thermoelectric modules each independently configured to cool and heat, and a fluid circulation pump to pump a thermal fluid through the second chamber to remove heat from the back side of the plurality of thermoelectric modules when the thermoelectric modules provide cooling to the skin.  
Parish teaches a compression-thermal therapy system comprising an air chamber in combination with a fluid bladder wherein the heat transfer fluid delivered to the fluid bladder is thermally conditioned via an external thermoelectric module. However, Parish does not teach a plurality of thermoelectric modules in the fluid bladder. 
Levinson teaches a plurality of thermoelectric modules in direct thermal contact with a skin contacting surface, and a fluid circulation pump operably controlled by a controller pump to pump a thermal fluid to remove heat from the back side of the plurality of thermoelectric modules when the thermoelectric modules provide cooling to the skin. However, Levinson does 
Mills teaches an inflatable member (400), a chamber (207) including a thermoelectric module (206), a skin contacting surface (209, 305), and pressing the skin contacting surface against a patient’s skin upon inflation of the inflatable member (Fig. 4).  However, Mills does not teach a plurality of thermoelectric modules and the inflatable member being disposed to compress the second chamber.
It is the position of the Examiner that it would not be obvious to further include thermoelectric modules in the second chamber of Parish to provide heating and cooling because Parish teaches the circulating fluid in the second chamber which is thermally conditioned by a thermoelectric module external to the wrap, provides the required heating or cooling to the skin contacting surface. 
It is the position of the Examiner that the combination of references does not teach two chambers, wherein the first chamber includes an inflatable member and the second chamber includes a plurality of thermoelectric modules configured to be in direct thermal contact with a skin contacting surface, wherein the inflatable member compresses the second chamber, and a fluid circulation pump to remove heat from the back side of the plurality of thermoelectric modules when the thermoelectric modules provide cooling to the skin. 
Therefore, claims 1, 5-11, and 13-21 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.E/            Examiner, Art Unit 3794                                                                                                                                                                                            
/JOANNE M HOFFMAN/            Supervisory Patent Examiner, Art Unit 3794